Determination unanimously affirmed, without costs of this appeal to either party. Memorandum : Under section 227 of the Charter of the City of Syracuse, our review of the determination by the Mayor is limited to “ questions of law ”. This includes the question of whether there is substantial evidence to support the determination. We find that there is such evidence and therefore we affirm the determination. A question is raised by the appellant as to the length of time which elapsed between the suspension of the appellant and the determination by the Mayor. Under section 22 of the Civil Service Law (now § 75 of the revised Civil Service Law), an officer or employee may be suspended without pay pending the determination of charges, “ for a period not exceeding thirty-days The suspension in this ease ran for more than 30 days and the appellant may be entitled to back pay for the period of suspension in excess of the statutory limit, to the extent to which the delay in reaching a determination was not attributable to his own conduct (Matter of Fay v. Lyons, 202 Misc. 789, affd. 282 App. Div. 90; Matter of Finck v. Bliss, 205 Misc. 775; cf. Matter of *901Lindquist v. City of Jamestown, 192 Misc. 906), but that question is not before us for decision upon this appeal. All that is before us for review is the determination finding the appellant guilty of insubordination and imposing a suspension as a measure of discipline. If the appellant wishes to pursue his claim for back pay for part of the period of suspension pending the determination of the charges, his remedy is to bring an independent action or proceeding for that purpose. (Appeal from determination of the Mayor of the City of Syracuse, suspending Alfred J. Bentley from his duties as Lieutenant in the Syracuse Fire Department, without salary, for a period of 30 days.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.